UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7426



In Re: HENRY BATISTE,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-99-2544)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Batiste, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry T. Batiste has filed a petition for a writ of mandamus,

requesting this court to direct the district court to expedite its

review of his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition.

However, there is currently a motion for summary judgment pending

in the case that had only been fully briefed for two months when

Batiste filed his petition in August 2001.     In addition, due to

Batiste’s appeal of the denial of his motion for bail pending a

decision in this case, the district court was without the record

from June 8 to November 28, 2001.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Ct., 426 U.S. 394, 402

(1976).   Because there has been no extraordinary delay at this

point in the case, we grant Batiste’s motion to proceed in forma

pauperis and deny his petition for mandamus relief.    We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2